Non-Final Office Action on the Merits of an RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 12, 2022 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 1-7 and 21-27 are pending in the present application.  Claims 4-6 and 27 stand withdrawn from further consideration as being drawn to a nonelected species. Claims 1-3, 7 and 21-26 stand rejected as indicated below.

Claim Rejections - 35 USC § 112
The rejection of claim 8 is rejected under 35 U.S.C. 112, 4th paragraph, is made moot by the cancellation of the instant claim.
Claim Rejections - 35 USC § 103
The rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Yuzkat et al. (Inflammation, 2016), Caffrey (US 6,284,765), MedlinePlus (2017), Yang et al. (CN101347436); May et al., (Clinical Therapeutics, 2017), Banov (WO 2014/205159) and Goldberg et al. (US 4,454,140) is made moot by the cancellation of the instant claim.

The rejection of claims 1-3, 7 and 21-26 under 35 U.S.C. 103 as being unpatentable over Yuzkat et al. (Inflammation, 2016), Caffrey (US 6,284,765), MedlinePlus (2017), Yang et al. (CN101347436); May et al., (Clinical Therapeutics, 2017), Banov (WO 2014/205159) and Goldberg et al. (US 4,454,140) is maintained.
Yuzkat et al. teaches a combination comprising theophylline and methylprednisolone and that the drugs had synergistic effects on each other (see the entire article, especially page 1640, Conclusion).
Caffrey teaches
adrenergic agents, such as, theophylline, beclomethasone, flunisolide, etc. are “widely employed locally in the nasal passages to constrict blood vessels and relieve swelling and congestion” and is useful in treating asthma, nasal congestion due to cold, allergies, etc. (see especially, col. 1, lines 31-40; col. 2, lines 36-41); and
the use of devices such as a liquid sprayer, inhaler, etc. for delivery to the nasal passageway (see for example col. 4, line 23 - col. 5, line 65).

MedlinePlus teaches methylprednisolone relieves inflammation, such as, 
swelling, redness and pain, and is used in treating severe allergies and asthma (see the entire article, especially Why is this medication prescribed?); and
Yang et al. teaches methylprednisolone and derivative as active ingredients for treating allergic rhinitis via local action inside nasal cavity (see attached Abstract).

May et al. teaches the use of oral and intranasal pharmaceuticals such corticosteroids for treatment of allergic rhinitis which is part of a systemic inflammatory process associated with inflammatory disorders such as asthma, rhinosinusitis and allergic conjunctivitis (see page 2410, Abstract and Introduction).  May also teaches that intranasal corticosteroids are “highly” effective in reducing nasal obstruction and congestion (see page 2414, 2nd paragraph).

Based on teachings of the prior art, as evidenced above, the use of the combination of Yuzkat et al. via topical nasal administration for treatment of allergies and relieving swelling, nasal obstruction and congestion are rendered prima facie obvious.

As recognized by MPEP § 2144.06(I):

    PNG
    media_image1.png
    292
    711
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    51
    711
    media_image2.png
    Greyscale

The instant claims differ from the combination of references above by reciting (i) treating anosmia (see instant claim 1), (ii) various amounts of methylprednisolone and theophylline (see instant claims 1, 7, 22 and 25), (iii) the addition of poloxamers and xylitol (see instant claims 23 and 26) and (iv) the use of sodium chloride or distilled water as diluent (see instant claims 3, 21 and 24).

However,
as known in the art, anosmia is caused by swelling or blockage in the nose that prevents odors from getting to the top of the nose; common causes are sinus infections, common colds, allergies, chronic congestion, etc. (see for example Cafasso, updated August 29, 2019).
Therefore, the treatment of anosmia would flow naturally by administration of the combination of Yuzkat et al. via topical nasal administration for treatment of allergies and relieving swelling, nasal obstruction and congestion.
Determining the amounts of each of active ingredient in a composition is routine in the medical art.  Therefore, determining the amounts of methylprednisolone and theophylline in the composition that would result in optimum effect would have been within the level of said ordinary artisan in the medical art at the time of the present invention.
As recognized by MPEP § 2144.05, 
Generally, differences in concentration or tempera-ture will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”); and
The use of a nebulizer for nasal inhalation of pharmaceuticals or the use of sodium chloride, distilled water, poloxamers and/or xylitol for the production of nasally administered pharmaceuticals is well known in the medical art (see for example, Banov, paragraphs Abstract, 0018, 0029, 0042; see also US 4,454,140, col. 3, lines 45-51).
Based on the teachings of the cited references and the level of skill of the ordinary artisan in the medical/pharmaceutical art as discussed above, the claimed invention is rendered prima facie obvious.

Response to Arguments
Applicant argument and the examiner’s response are as set forth in the previous Office Action.  
As noted in the previous Office Action, 
Yuzkat was utilized for its teaching of the combination of methylprednisolone and theophylline and the synergistic effect seem with the combination.
Both methylprednisolone and theophylline are known in the art to be useful in 
treating nasal inflammation, such as, allergies, asthma, swelling, redness, congestion, etc. as evidenced by Caffrey, MedlinePlus, Yang and May.

In short, the fact that Yuzkat does not teach the effect of methylprednisolone and theophylline on anosmia or that Caffrey teaches combining narcotic antagonist naloxone with adrenergic agonist to avoid the detrimental side effects of higher amounts of the agonist does not nullify the teachings by the art that each of the claimed compound was known in the art at the time of the present invention to be useful in treating nasal symptoms such as swelling, nasal obstruction, congestion, etc. which are known to cause anosmia.  Therefore, treating anosmia would flow naturally from the use of the combination of methylprednisolone and theophylline in the treatment of nasal symptoms as taught by the cited references.
For these reasons and those given in the previous Office Action, the rejection of claims 1-3, 7 and 21-26 under 35 U.S.C. 103 as being unpatentable over Yuzkat et al. (Inflammation, 2016), Caffrey (US 6,284,765), MedlinePlus (2017), Yang et al. (CN101347436); May et al., (Clinical Therapeutics, 2017), Banov (WO 2014/205159) and Goldberg et al. (US 4,454,140) is maintained.

Claims 1-3, 7 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Mott et al. (1997), The Asthma Center (2017), Wang et al. (2005), Yuzkat et al. (Inflammation, 2016) and MedlinePlus (2017).
Mott et al. teaches the use of topical corticosteroid for treatment of anosmia (see the attached Abstract, especially Conclusion).
The Asthma Center teaches the use of intranasal theophylline for treatment of anosmia (see the entire article, especially “New Treatment for Loss of Smell”).
Wang et al. teaches the combination of inhaled corticosteroids (ICS) with slow-release theophylline (SRT) had similar anti-airway inflammatory effects and therapeutic safety as double-dose of ICS but that the combination results in the reduction of ICS dose for treatment of asthma.
Yuzkat et al. teaches a combination comprising theophylline and methylprednisolone (a corticosteroid) and that the drugs had synergistic effects on each other (see the entire article, especially page 1640, Conclusion).
MedlinePlus teaches methylprednisolone relieves inflammation, such as, 
swelling, redness and pain, and is used in treating severe allergies and asthma (see the entire article, especially Why is this medication prescribed?); and

Mott and The Asthma Center teach the use of topical corticosteroid and theophylline, respectively, for treating anosmia.  Methylprednisolone is a known topical corticosteroid and as taught by MedlinePlus is useful in treating nasal swelling, allergies, asthma, etc., which are known to cause anosmia (see for example Cafasso, updated August 29, 2019).  Therefore, the combination of methylprednisolone with theophylline for treatment of anosmia would have been obvious to the skilled artisan in the medical art at the time of the present invention.
As recognized by MPEP § 2144.06(I):

    PNG
    media_image3.png
    346
    711
    media_image3.png
    Greyscale

Based on the teachings of Wang et al. and Yuzkat et al., the skilled artisan would have a reasonable expectation that the combination might have synergistic effects and therapeutic safety.

The instant claims differ from the combination of references above by reciting (i) various amounts of methylprednisolone and theophylline (see instant claims 1, 7, 22 and 25), (ii) the addition of poloxamers and xylitol (see instant claims 23 and 26) and (v) the use of sodium chloride or distilled water as diluent (see instant claims 3, 21 and 24).

However,
Determining the amounts of each of active ingredient in a composition is routine in the medical art.  Therefore, determining the amounts of methylprednisolone and theophylline in the composition that would result in optimum effect would have been within the level of said ordinary artisan in the medical art at the time of the present invention.
As recognized by MPEP § 2144.05, 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”); and
The use of a nebulizer for nasal inhalation of pharmaceuticals or the use of sodium chloride, distilled water, poloxamers and/or xylitol to produce nasally administered pharmaceuticals is well known in the medical art (see for example, Banov, paragraphs Abstract, 0018, 0029, 0042; see also US 4,454,140, col. 3, lines 45-51).
Based on the teachings of the cited references and the level of skill of the ordinary artisan in the medical/pharmaceutical art as discussed above, the claimed invention is rendered prima facie obvious.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628